     Case 2:19-cv-00615-RAJ-MAT Document 69 Filed 05/06/20 Page 1 of 1



 1                                                       THE HONORABLE RICHARD A. JONES
                                                 (On Reference to the Honorable Mary Alice Theiler)
 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8

 9   CHRIS HUNICHEN, individually and on            )   No. 19-2-cv-00615-RAJ-MAT
     behalf of all others similarly situated,       )
10                                                  )   [PROPOSED] ORDER ON
                           Plaintiff,               )   STIPULATED MOTION FOR
11                                                  )   EXTENSION TO FILE RESPONSIVE
            vs.                                     )   PLEADINGS
12                                                  )
     Atonomi LLC, a Delaware LLC, CENTRI                NOTED ON MOTION CALENDAR:
     Technology, Inc., a Delaware Corporation,      )   May 5, 2020
13                                                  )
     Vaughan Emery, David Fragale, Rob
14   Strickland, Kyle Strickland, Don Deloach,      )
     Wayne Wisehart, Woody Benson, Michael          )
15   Mackey, James Salter, and Luis Paris           )
                                                    )
16                         Defendants.              )
                                                    )
17                                                  )
18          Based on the foregoing Stipulated Motion:
19          IT IS HEREBY ORDERED that Defendants Motion for Extension to File Responsive
20   Pleadings is GRANTED. Defendants have up to and including May 15, 2020 to file a responsive
21   pleading to Plaintiffs’ First Amended Class Action Complaint.
22          DATED this 6th day of May, 2020.
23

24

25
                                                        A
                                                        Mary Alice Theiler
                                                        United States Magistrate Judge
26

27

28
      [PROPOSED] ORDER ON STIPULATED MOT. FOR              GORDON REES SCULLY MANSUKHANI
     EXTENSION TO FILE RESPONSIVE PLEADINGS -1-         101 W. Broadway, Ste 2000, San Diego, CA 92101
